78 F.3d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lonnell WIDEMAN, Plaintiff-Appellant,v.Peter MacDONALD, Administrator;  John Robledo, Captain;Frank Calma, Lieutanent;  John Smythe, Administrator;  GuyAlcosiba, Sergeant;  Dennis Kauka, Chairman;  Barry Vickery,Chairperson;  Mike Mindoro, Chairperson;  Edwin Shimoda,Corrections Administrator, Defendants-Appellees.
No. 95-16524.
United States Court of Appeals, Ninth Circuit.
Submitted April 27, 1995.Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Lonnell R. Wideman, a Hawaii state prisoner, appeals pro se the district court's summary judgment in favor of prison officials in Wideman's 42 U.S.C. § 1983 action alleging that his due process rights were violated when:  (1) he was confined in administrative segregation, transferred to another prison, and confined in prehearing detention without having been given the required 24-hours written notice stating the reasons for these actions;  and (2) he was denied his request for, and was not represented by, counsel substitute at his disciplinary hearing.   Wideman also asserts state law claims--arising out of the same conduct--of reckless, careless, and/or intentional infliction of extreme emotional distress, mental anguish, and humiliation.


3
Because Wideman has no liberty interest in remaining free from administrative segregation or transfer, the district court properly ruled that appellees' failure to provide written notice of Wideman's transfer and segregation did not violate his Fourteenth Amendment right to due process.  See Sandin v. Connor, 115 S.Ct. 2293 (1995).   The district court also properly ruled that Wideman's lawsuit is barred to the extent that it states a cause of action for damages against either the State of Hawaii or the defendants in their official capacities.  Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 100 (1984).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3